In an action to recover damages for personal injuries, loss of services, etc., plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County, dated January 26, 1972, as, on reconsideration, adhered to the original decision denying their application for a general preference. Order reversed insofar as appealed from, with $10 costs and disbursements, and general preference granted. In view of the uncontradicted claim of a permanent partial disability, there is a prima facie showing of a *946sufficient monetary loss to warrant a general preference. Munder, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.